      Case 2:19-cv-00326-SAB       ECF No. 25    filed 08/19/21   PageID.170 Page 1 of 2

                                                                            FILED IN THE

 1
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



 2                                                                Aug 19, 2021
 3                                                                     SEAN F. MCAVOY, CLERK



 4
 5                          UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8 YUKI LEE, in her capacity as personal
 9 representative of the Estate of her               No. 2:19-CV-00326-SAB
10 deceased husband, JOOCHAN LEE,
11 individually and Decedent’s surviving             ORDER DENYING
12 wife, and in her capacity as Guardian of          STIPULATED PROTECTIVE
13 their minor daughter, A.L. both as                ORDER
14 beneficiaries and heirs of Decedent’s
15 estate,
16                 Plaintiffs,
17                 v.
18 THE MOODY BIBLE INSTITUTE OF
19 CHICAGO, an Illinois corporation,
20                 Defendant.
21
22           Before the Court is the parties’ Stipulated Protective Order, ECF No. 24.
23 The stipulation was considered without oral argument. Plaintiff is represented by
24 Anthony Marsh and Charles Herrmann. Defendant is represented by Christopher
25 Raistrick, Michael McQuillen, Nicholas Ajello, and William Schroeder.
26           The parties ask the Court to sign a Protective Order that was drafted and
27 agreed to by the parties. It is this Court’s practice to not enter general Protective
28

     ORDER DENYING STIPULATED PROTECTIVE ORDER # 1
      Case 2:19-cv-00326-SAB     ECF No. 25    filed 08/19/21   PageID.171 Page 2 of 2



 1 Orders that simply set forth the parties’ agreement for handling “confidential”
 2 materials.
 3        The parties are free to contract between themselves regarding disclosure of
 4 information produced in discovery and pursue appropriate remedies in the event of
 5 breach; however, the Court will not be party to such an agreement. If, in the future,
 6 the parties wish to file specific items of discovery in the court record and protect
 7 such items from public access, the Court will entertain an application for a
 8 narrowly tailored protective order.
 9        Accordingly, IT IS HEREBY ORDERED:
10        1. The parties’ Stipulated Protective Order, ECF No. 24, is DENIED.
11        IT IS SO ORDERED. The District Court Clerk is hereby directed to file
12 this Order and provide copies to counsel.
13        DATED this 19th day of August 2021.
14
15
16
17
18                                       Stanley A. Bastian
19                             Chief United States District Judge
20
21
22
23
24
25
26
27
28

     ORDER DENYING STIPULATED PROTECTIVE ORDER # 2
